 1

 2

 3

 4

 5

 6

 7

 8
                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 9                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
10
      In Re:                                              Case No.: 19-43742-MJH
11
      NICOLE LYNN GARRISON,
12                                                        ORDER ON TRUSTEE’S OBJECTION TO
                                               Debtor. EXEMPTIONS
13
               THIS MATTER having come on before the above entitled Court pursuant to the
14
     Chapter 13 Trustee’s Objection to Exemptions and the Court having reviewed the records and
15
     files herein and being fully advised, it is hereby
16

17             ORDERED, that Trustee’s Objection to Debtor’s exemption in the amount of $25,150.00

18   under 11 U.S.C. §522(d)(11)(D) is sustained. The debtor’s exemption for Potential PI claim is

19   hereby held in abeyance until such time as the claim is liquidated.

20                                             ///End of Order///
     Presented by:
21

22               '%%/%L>-
23
     Mathew S. LaCroix, WSBA #41847, for
     Michael G. Malaier
24   Chapter 13 Standing Trustee

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
                                                                                 2122 Commerce Street
     Order on Objection to Exemptions                                              Tacoma, WA 98402
                                                                                        (253) 572-6600
